748 N.W.2d 567 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant/Cross-Appellee,
v.
Shawn Michael VESCOSO, Defendant-Appellee/Cross-Appellant.
Docket No. 135818. COA No. 272404.
Supreme Court of Michigan.
May 21, 2008.
On order of the Court, the application for leave to appeal the December 18, 2007 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CORRIGAN, J., would grant leave to appeal.